DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the limitation “the insulating layer comprises a first insulating layer and a second insulating layer…the second insulating layer is disposed on the first insulating layer and defines the trough,” is unclear as to how it is related to the first and second insulating layers recited in claim 30.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 24-32, 34-38, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 2008/0006910; herein “Miyata”) in view of Chen (US 2016/0071779).
Regarding claim 21, Miyata discloses in Figs. 6, 7a-d and related text a semiconductor die, comprising:
a semiconductor body (1, see [0048]) having a first surface (top surface as shown in Figs. 7a-d), a second surface (bottom surface as shown in Figs. 7a-d) and a side surface (the vertical surface of semiconductor body 1 which is in direct contact with insulating layer 2 is one example interpretation of “side surface of the semiconductor body”) extending from the first surface to (e.g. towards) the second surface; and
an insulating layer (2 and 4, see [0072]) disposed on the first surface and the side surface of the semiconductor body, the insulating layer comprising a first insulating layer (2) over the semiconductor body (1) and a second insulating layer (4) over the first insulating layer, the first insulating layer (2) is disposed on the first surface and the side surface of the semiconductor body (1)
Miyata does not disclose 
the insulating layer including a step structure, and an area of the second insulating layer (Chen: 140a) is smaller than an area of the first insulating layer (120) from the top view
In the same field of endeavor, Chen teaches in Figs. 1, 4A and related text a semiconductor device comprising an insulating layer (104a and 120, see [0018] and [0019]), the insulating layer comprising a first insulating layer (120) and a second insulating layer (104a) over the first insulating later, wherein 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyata by having the insulating layer including a step structure and an area of the second insulating layer is smaller than an area of the first insulating layer from the top view, as taught by Chen, in order to reduce or eliminate delamination during dicing (see Chen [0037]).
Regarding claims 24-26, the combined device shows 
there is a gap between a side surface of the second insulating layer (Chen 140a) and a side surface of the first insulating layer (120);
wherein the gap extends around a periphery (Chen: see Fig. 4A) of the semiconductor die;
a width of the gap varies around the periphery (Chen: see Fig. 4A) of the semiconductor die.
Regarding claim 27-29, Miyata further discloses 
a conductive circuit layer (3, 6, and 7, see [0075]-[0077]) electrically connected to the first surface of the semiconductor body, the conductive circuit layer comprising at least one pad (pad portion of 3);
wherein the conductive circuit layer further comprises a patterned circuit layer (horizontal portion of 3) and at least one conductive via (portion of 3 in through hole 21), the patterned circuit layer comprises the at least one pad (pad portion of 3), and the conductive via connects the patterned circuit layer and the first surface of the semiconductor body (through 6);

Regarding claim 41, the combined device shows wherein at least one corner of the second insulating layer (Chen: 104a) is arcuate from a top view (see Fig. 4a).
 Regarding claim 42, Miyata further discloses wherein the first insulating layer (2) entirely covers and is in direct contact with the side surface of the semiconductor body (the vertical surface of semiconductor body 1 in direct contact with insulating layer 2).
Regarding claim 30, Miyata discloses in Figs. 7a-c and related text a semiconductor wafer, comprising:
a semiconductor body (1, see [0048]) defining at least one trench (120, see [0075]) recessed from a first surface (top surface as shown in Figs. 7a-c) of the semiconductor body; and
an insulating layer (2 and 4, see [0072]) disposed on the first surface of the semiconductor body and on a side surface of the at least one trench (120), the insulating layer defining a groove (groove defined by 2, see Fig. 7c) in each trench of the at least one the trench, wherein the groove is unfilled (see Fig. 7(b)), wherein the insulating layer comprises a first insulating layer (2) and a second insulating layer (4) over the first insulating layer.
Miyata does not disclose 
the insulating layer includes a step structure, wherein at least one corner of the second insulating layer is arcuate from a top view.
In the same field of endeavor, Chen teaches in Figs. 1, 3H, 4A and related text a semiconductor device comprising an insulating layer (104a and 120, see [0018] and [0019]), wherein 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyata by having the insulating layer including a step structure, insulating layer comprising a first insulating layer and a second insulating layer disposed over the first insulating layer, and at least one corner of the second insulating layer is arcuate from a top view, as taught by Chen, in order to reduce or eliminate delamination during dicing (see Chen [0037]).
Regarding claim 31, Miyata further discloses the at least one trench (120) does not penetrate through the semiconductor body (1).
Regarding claim 32, the combined device shows a bottom surface of the at least one trench is exposed from the insulating layer (the insulating layer being a step structure, as shown by Chen and applied to Miyata, results in the trench of Miyata being exposed).
Regarding claim 34, the combined device shows wherein the insulating layer (Chen: 104a and 120) further defines a trough (trough in 104a in scribe, see Fig., 3H) line over the groove, and a width of the trough is greater than a width of the groove.
Note that the trough shown by Chen is wider than width of the scribe line and that the width of the scribe line of Miyata is the same as the width of the groove. Thus, the combined device shows the width of the trough is greater than the width of the groove. 
Regarding claim 35, the combined device shows the insulating layer comprises a first insulating layer and a second insulating layer, the first insulating layer (Miyata: 2) is disposed on the first surface of the semiconductor body (Miyata: 1) and the side surface of the at least one trench (Miyata: 120) and 
Regarding claim 36-37, Miyata further discloses 
a conductive circuit layer (3, 6, and 7, see [0075]-[0077]) electrically connected to the first surface of the semiconductor body (1), the conductive circuit layer comprising at least one pad (pad portion of 3);
at least one conductive bump (5, see [0077]) electrically connected to at least one pad.
Regarding claim 43, Miyata further discloses wherein the first insulating layer (2) entirely covers and is in direct contact with the side surface of the semiconductor body (the vertical surface of semiconductor body 1 in direct contact with insulating layer 2).
Regarding claim 38, Miyata discloses in Figs. 6, 7a-d and related text a semiconductor die, comprising:
a semiconductor body (1, see [0048]) having a first surface (top surface as shown in Figs. 7a-d), a second surface (bottom surface as shown in Figs. 7a-d) and a side surface (the vertical surface of semiconductor body 1 which is in direct contact with insulating layer 2 is one example interpretation of “side surface of the semiconductor body”) extending from the first surface to (e.g. towards) the second surface; and
an insulating layer (2 and 4, see [0072]) disposed on the first surface of the semiconductor body, the insulating layer comprising a first insulating layer (2) over the semiconductor body and a second insulating layer (4) over the first insulating later.
Miyata does not disclose 
the insulating layer includes a step structure, wherein an area of the second insulating layer is smaller than an area of the first insulating layer from a top view. 

the insulating layer includes a step structure (see Fig. 1 and 3H), wherein an area of the second insulating layer (104a) is smaller than an area of the first insulating layer (120) from a top view (see Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyata by having the insulating layer including a step structure and an area of the second insulating layer is smaller than an area of the first insulating layer from a top view, as taught by Chen, in order to reduce or eliminate delamination during dicing (see Chen [0037]).
Regarding claim 40, the combined device shows wherein there is a gap between a side surface of the second insulating layer (Chen: 104a) and a side surface of the first insulating layer (120).
Regarding claim 43, Miyata further discloses the first insulating layer (2) entirely covers and is in direct contact with the side surface of the semiconductor body (the vertical surface of semiconductor body 1 which is in direct contact with insulating layer 2).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 7-11) that Miyata and Chen cannot to teach the claimed invention of claims 21, 30, and 38 combined because Chen shows “that the redistribution layers are not formed in the scribe line area” and “the dicing operation does not extend through the redistribution layers,” whereas Miyata shows “the dicing (cutting) operation is performed along the redistribution layer (including the sealing resin layer 4 and rewirings 3) until the stress relieving layers 2 and the semiconductor chips 1 are separated from each other.” 

Rather, what applicant appears to be arguing is that one would not modify Chen by applying the teachings of Miyata because Chen is explicit to the benefits of its configuration. It is respectfully noted, however, that the rejection is not based upon Chen as modified by Miyata, but rather Miyata as modified by Chen. Interpreted another way, applicant’s arguments appear to amount to an assertion that because a single reference does not teach all of the features of the claimed invention (i.e. Miyata does not also show the features of Chen), the references cannot be combined. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (page 9) that Miyata and Chen do not teach the claimed invention because “the features of claim 21 relate to a portion of the semiconductor body 10 being removed, such as, by backside grinding until the groove 22 penetrates fully through the semiconductor body 10 such that the die units are singulated,” whereas “[n]either Miyata nor Chen lend itself to the technical problems addressed by the improvements of features recited in claim 21.
In response, the examiner disagrees. Specifically, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/24/2021